Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed November 4, 2019.
Claims 1 and 3-15 have been amended. 
Claims 1-15 are pending in the instant application.
Claims 1-15 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8 and 13, drawn to a gene expression system comprising; (a) a nucleotide sequence encoding Asci1; (b) a nucleotide sequence encoding Bm2; and (c) at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression.
Group II, claims 9 and 10, drawn to a method of inducing neurons directly from fibroblast cells comprising the step of introducing the gene expression system of claim 1 into a fibroblast cell, wherein the gene expression system is introduced into the fibroblast cell by transduction.
Group III, claim 11, drawn to an induced neuron cell obtainable by carrying out the method of claim 9, optionally wherein the cell passaged at least 3 times, or wherein the cell was passaged up to 50 times before introduction of the gene expression system.
Group IV, claim 12, drawn to the use of a gene expression system according to claim 1, in disease modelling, or in diagnostics or in drug screening.
Group V, claim 14, drawn to a method of screening for a compound that alters at least one disease related biomarker, the method comprising: (a) exposing an induced neuron as defined in claim 7 to at least one chemical compound to be tested; (b) registering the level of at least one disease related biomarker: (c) comparing the registered level of at least one disease related biomarker in b. with one or more reference levels; and (d) selecting at least one compound that alters the level of at least one disease related biomarker with the one or more reference levels, optionally wherein the disease related biomarker is a biomarker of a neurological disorder, such as any of Alzheimer's disease, Parkinson's disease or Huntington's disease.
Group VI, claim 15, drawn to a method for detecting the presence, progression or early stage onset/development of an age related neurological clinical condition in an individual comprising: (a) introducing the gene expression system of claim 1 into fibroblasts in a biopsy sample obtained from the individual; (b) registering the level of at least one potential disease-associated phenotype or biomarker in these cells at the stage 

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-VI do not avoid the prior art because a gene expression system comprising; (a) a nucleotide sequence encoding Asci1; (b) a nucleotide sequence encoding Bm2; and (c) at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression was taught in the prior art of Lau et 
Gene expression systems that use nucleotide sequences encoding Asci1 and Brn2 or Asci1 and miR-124 (REST-silencing sequence) or Brn2 and miR-124 are well known in the art as taught by Lau et al.  See Figures 1B and Supplementary Figure 1C, for example.
Therefore, Groups I-VI lack unity because a gene expression system comprising; (a) a nucleotide sequence encoding Asci1; (b) a nucleotide sequence encoding Bm2; and (c) at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression was known in the prior art.  Therefore, there is no common special technical feature which exits between the aforementioned Groups.   
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635